
	

114 HR 4753 IH: Wounded Warrior Housing Reform Act of 2016
U.S. House of Representatives
2016-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4753
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2016
			Mr. Vargas (for himself and Mr. Donovan) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To exclude from consideration as income under the United States Housing Act of 1937 certain
			 veterans compensation and pensions, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Wounded Warrior Housing Reform Act of 2016. 2.Exclusions from incomeParagraph (4) of section 3(b) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4)) is amended—
 (1)by inserting (A) after except that; (2)by striking and any amounts and inserting , (B) any amounts;
 (3)by striking or any deferred and inserting , (C) any deferred; and (4)by inserting after prospective monthly amounts the following: , and (D) in the case only of a veteran (as such term is defined in section 101 of title 38, United States Code), any disability compensation under chapter 11 of title 38, United States Code, and amounts from a pension paid under section 1513 of title 38, United States Code,.
			
